t c memo united_states tax_court weekend warrior trailers inc et al petitioners v commissioner of internal revenue respondent docket nos filed date pietro e canestrelli and stanley a harter for petitioners heather k mccluskey and monica d gingras for respondent 1cases of the following petitioner are consolidated herewith mark e warmoth docket nos and memorandum findings_of_fact and opinion marvel judge in separate notices of deficiency respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties under sec_6662 a as follows docket petitioner year deficiency sec_6661 penalty weekend warrior trailers inc 1dollar_figure dollar_figure mark e warmoth big_number big_number big_number big_number mark e warmoth big_number big_number 1all monetary amounts have been rounded to the nearest dollar respondent subsequently asserted an increased deficiency in each docket see infra pp petitioners contested the determinations by filing timely petitions the resulting cases have been consolidated 2unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision with respect to weekend warrior are whether weekend warrior is entitled to management fee deductions of dollar_figure dollar_figure and dollar_figure for and respectively whether weekend warrior is entitled to depreciation_deductions with respect to the airplane and the nordic boat boat whether weekend warrior is entitled to airplane expense deductions whether weekend warrior has interest_income under sec_7872 from loans to mark e warmoth mr warmoth for each year at issue and whether weekend warrior is liable for the accuracy-related_penalty under sec_6662 for 3weekend warrior trailers inc weekend warrior concedes depreciation_deductions with respect to the malibu boat of dollar_figure dollar_figure and dollar_figure for and respectively at trial and on brief respondent asserted adjustments to ending inventory for each year different from those in the notices of deficiency respondent asserts these adjustments equal dollar_figure dollar_figure and dollar_figure for and respectively petitioners failed to address the adjustments to ending inventory in the opening brief and in the reply brief petitioners state that they concede the adjustments to weekend warrior’s ending inventory at trial and on brief respondent states that the forgone_interest adjustment under sec_7872 to weekend warrior’ sec_2002 return should be dollar_figure rather than dollar_figure as he had determined in the notice_of_deficiency and we treat the dollar_figure difference as respondent’s concession lastly at trial revenue_agent timothy burke testified that the adjustment to depreciation deduction with respect to the beechcraft baron airplane airplane for should be dollar_figure lower than what respondent had determined in the notice_of_deficiency we treat the difference as respondent’s concession the issues for decision with respect to mr warmoth are whether mr warmoth is entitled to items of deduction that flow through from weekend warrior in and in the light of the issues listed above whether mr warmoth received unreported constructive_dividend income from weekend warrior in and whether mr warmoth is liable for the accuracy- related penalty under sec_6662 for each year at issue findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference mr warmoth resided in california when he filed his petitions weekend warrior’s principal_place_of_business was also in california when it filed its petition i background mr warmoth started riding dirt bikes and off-road vehicles when he was years old after graduating from high school mr warmoth worked for a major recreational vehicle rv manufacturer for years a self-described desert rat mr warmoth vacationed in the desert where off-road enthusiasts travel to ride off-road vehicles to transport their off-road vehicles to the desert 4our conclusions with respect to weekend warrior for and resolve this issue see sec_1366 5other adjustments to mr warmoth’s tax returns are computational off-road enthusiasts build trailers having learned how to build rvs during his employment with the rv manufacturer mr warmoth developed a unique recreational travel trailer to serve this niche market the concept of the product was a trailer with a drop-down back that could accommodate a motorcycle or an off-road vehicle in he started his own business of mass-producing the trailers originally mr warmoth’s business was doing business as warrior manufacturing on date the business was incorporated as weekend warrior between and weekend warrior was a c_corporation effective date weekend warrior elected s_corporation status from its incorporation through date mr warmoth was the sole shareholder of weekend warrior from date through date mr warmoth was weekend warrior’s chief_executive_officer ceo and president weekend warrior designed manufactured and sold travel trailers it manufactured lightweight models at the main plant located pincite oleander avenue perris california a leased facility another facility located in the same neighborhood manufactured heavy-duty wide-body expensive trailers such as fifth wheelers and full trailers 6in warrior manufacturing was a corporation wholly owned by weekend warrior it was a service warranty and parts subsidiary and provided warranty work most of the manufacturing process took place outside the employees started work in the morning and finished by dark because there were no lights outside mr warmoth spent or days per week at the factory and showed trailers to potential customers approximately weekends annually weekend warrior owned most of the equipment used in the manufacturing process before the changes in structure described below weekend warrior’s main departments were sales production and purchasing other departments namely engineering service accounting and operations were on a lesser pay scale as they were perceived to be slightly less valuable from date through date weekend warrior had three top managers who reported directly to mr warmoth corrie stoap mr stoap who was in charge of purchasing and later held the position of operations manager and vice president gary denton mr denton a sales manager and kris hansen mr hansen a production manager who later became vice president of production weekend warrior organized the manufacturing process in runs each run produced similar models on average percent of the materials used in the production of trailers was the same depending on the model the run could last or weeks if a run wa sec_25 trailers long the purchasing department bought refrigerators stoves and tires to minimize the need for cash outlay and physical space weekend warrior used just-in-time purchasing materials were delivered a few days before they were needed although weekend warrior purchased a 2-week supply of smaller less expensive items and reordered them when the supply ran low the purchasing manager at each plant was responsible for inventory on hand its turnover and the amount of cash tied up in inventory suppliers billed weekend warrior for materials_and_supplies weekend warrior sold its products through a dealer network it had ongoing relationships with various dealerships generally weekend warrior was paid weeks after selling a trailer to a dealer which created a cashflow problem because weekend warrior paid expenses for labor and material as it was building a trailer warrior manufacturing was responsible for warranty work on sold trailers mr warmoth was the sole driving force behind the product he performed design work around mr warmoth received his first patent it was a patent for a part inside a trailer mr warmoth subsequently received patents for sofa armrests and a bed weekend warrior held approximately six trademarks at some point before weekend warrior implemented the weekend warrior bonus plan bonus plan using as a template the 7there was a trademark on the weekend warrior company name but it is not clear who owned it bonus plan of the company for which mr warmoth had worked before starting weekend warrior the bonus plan was not limited to the top managers but rather was for key employees under the bonus plan one-third of weekend warrior’s profits became a key_employee pool one-half of the key_employee pool was split among the top managers and mr warmoth one-half of the remaining amount was split among eight assistant managers the remainder was split among managers at various levels weekend warrior had no incentive structure for rank-and-file employees motivating them was a challenge the funds remaining after compensating key employees under the bonus plan were insufficient to motivate rank-and-file employees by weekend warrior’s annual sales had reached dollar_figure million around off-roading became a popular form of recreation weekend warrior’s gross_sales started growing at the annual rate of percent and reached dollar_figure million in for or years thereafter gross_sales continued to grow at the annual rate of percent weekend warrior had no human resources department so mr hansen handled employee matters he calculated workforce needs on the basis of production schedules and he hired and fired employees accordingly to fill an open position mr hansen placed an advertisement although many applicants learned about job openings at weekend warrior through word of mouth weekend warrior advertised positions with special requirements and used headhunters when searching for specific talent the receptionist answered phone calls and passed potential hires’ contact information to mr hansen mr hansen then invited the applicants for interviews and made hiring decisions weekend warrior did not issue formal offer letters or enter into employment contracts when hiring new employees terminating employees was delegated to assistant managers and production managers approximately percent of employees worked for weekend warrior’s manufacturing department although a number of employees had been employed by weekend warrior for years there was a high turnover rate for entry-level employees weekend warrior employed a controller but an outside accounting firm handled all of the detail work after ray espera mr espera held the controller position mr espera and mr stoap were responsible for maintaining the books_and_records weekend warrior maintained a securities account at comerica bank comerica and three accounts with foothill independent bank foothill mr warmoth was the only individual with signature_authority over weekend warrior’s accounts 8mr hansen’s testimony on this point appears inconsistent with stipulation no according to which mr warmoth made all hiring decisions for weekend warrior we found mr hansen’s testimony on the point convincing and make our findings_of_fact regarding the foregoing on the basis of mr hansen’s testimony ii the changes a mr warmoth’s group of advisers before weekend warrior engaged the services of attorney john dana mitchellweiler mr mitchellweiler a partner at smith mitchellweiler in riverside california mr mitchellweiler described himself as an outside general counsel to weekend warrior mr mitchellweiler practiced law in the business and estates areas as of the date of trial mr mitchellweiler had practiced law for years in date mr mitchellweiler introduced mr warmoth to william r lindsey mr lindsey mr lindsey was a financial adviser with years of financial planning experience and was formerly employed by new york life mr lindsey holds a master’s degree in financial services and certificates in business succession and executive compensation and is an accredited estate planner mr lindsey was a part of an architectural team of designers for clients’ estate_planning investment and life_insurance needs mr warmoth hired mr lindsey to prepare an overall plan for him mr lindsey’s firm prepared an outline of mr warmoth’s goals that summarized mr warmoth’s financial philosophy the goals included developing an investment strategy achieving financial independence establishing an estate plan and other objectives mr warmoth also sought general advice as to how to handle the company’s rapid growth on the basis of mr warmoth’s needs mr lindsey put together a team of advisers--mr lindsey and his pension administration firm mr mitchellweiler greg siegler a certified_public_accountant from the accounting firm crabtree associates steve tweedlie an auditor from crabtree associates ken baily mr baily a valuation analyst curt mccombs from comerica and roland attenborough an attorney from reish luftman mr lindsey coordinated the team members and the document preparation in the last quarter of the team members met several times to discuss various options b the new structure and various compensation plans the team of advisers recommended the creation of leading edge designs inc leading edge on date the articles of incorporation of leading edge were executed on date leading edge was incorporated under the laws of california effective date leading edge elected s_corporation treatment mr mitchellweiler drafted incorporation documents and provided tax_advice regarding the consequences of forming an s_corporation 9mr lindsey recommended the professionals to mr warmoth and mr warmoth decided who should be on the team mr warmoth received big_number shares of leading edge stock mr warmoth was to pay dollar_figure for the shares but he failed to execute a promissory note or pay the required amount mr warmoth was the only member of the board_of directors and in this capacity on date he adopted bylaws through date mr warmoth was the ceo and president of leading edge from incorporation through date mr warmoth was also the secretary of leading edge starting date mr stoap became the secretary effective date leading edge established a deferred_compensation arrangement deferred_compensation plan for a select group of management or highly-compensated personnel according to the accrued severance agreement establishing the plan the deferred_compensation plan was an unfunded arrangement and the board was to resolve annually which employees were entitled to participate in it the accrued severance amounts allocated to an employee were deferred until the employee’s involuntary termination retirement resignation disability or death or in the event of emergency or necessity the contingent right to future payments could be forfeited if the employee were discharged for acts which in the opinion of the board constitute embezzlement of corporate funds or if the employee entered into business or employment which the board determined to be detrimentally competitive or substantially injurious to leading edge however the board could order that the right to the accrued payments was no longer subject_to forfeiture and it could allow the payment of the vested amounts if it finds such action appropriate in the circumstances the purpose of the deferred_compensation plan was to allow mr warmoth to obtain a benefit out of leading edge other than wages although mr mitchellweiler and mr warmoth discussed a severance agreement for the top managers as an incentive mechanism as discussed below see infra pp for and mr warmoth was the only person entitled to participate in the deferred_compensation plan under the deferred_compensation plan his compensation was dollar_figure million and dollar_figure million for and respectively on date the leading edge board adopted the weekend warrior retirement_plan retirement_plan effective november dollar_figure the retirement_plan had two components the first was the employee_stock_ownership_plan esop which was a stock_bonus_plan under sec_401 and an employee_stock_ownership_plan as defined in sec_4975 the second was the sec_401 profit-sharing_plan under sec_401 as 10the copy of the retirement_plan contained in the record is missing pp through through and through 11the weekend warrior retirement_plan and trust agreement trust agreement however recites that the effective date was date the discrepancy in the effective dates does not affect our resolution of the issues well as a cash_or_deferred_arrangement under sec_401 the retirement_plan covered all employees of leading edge aged and older with at least year of employment all assets acquired under the retirement_plan were to be held in a_trust in accordance with the provisions of the trust agreement the trust agreement was signed on date but was effective as of date messrs warmoth and stoap were the trustees on date mr warmoth sold big_number shares of leading edge stock to the retirement_plan for dollar_figure per sharedollar_figure mr baily valued the stock for purposes of the sale the retirement_plan executed a promissory note according to which it would pay mr warmoth dollar_figure in four quarterly installments mr mitchellweiler advised mr warmoth that selling a part of the leading edge shares to an esop was a necessary part of establishing it mr warmoth understood that the employees of leading edge would split the value of leading edge depending on length of employment mr warmoth signed the stock purchase agreement in his capacities as the trustee of the retirement_plan president of leading edge and the selling shareholderdollar_figure 12the parties stipulated the described sale took place on date but the stock purchase agreement is dated date 13a copy of the leading edge capitalization and ownership record incorrectly refers to the retirement_plan as leading edge continued on date weekend warrior and leading edge entered into a management design and personnel services agreement management agreement mr mitchellweiler drafted the management agreement mr warmoth signed the management agreement on behalf of each party the term of the management agreement was from date through date according to the recitals weekend warrior sought to centralize its general management functions such as accounting marketing sales and purchasing human resources and product research_and_development under the management agreement leading edge was to provide three types of services to weekend warrior design personnel and management services the design services included research_and_development of trailer and other product design plans patent and trademark acquisition and industry trend analysis the essence of the personnel services arrangement was that leading edge accepted the transfer of all employees of weekend warrior14 and promised to lease those employees to weekend warrior on terms to be agreed on continued designs inc esop it also incorrectly shows the number of shares that the retirement_plan purchased as big_number rather than big_number these inconsistencies in the record do not affect our resolution of the issues 14the management agreement refers to schedule b containing the list of weekend warrior employees transferred to leading edge but schedule b was left blank the last type of services management services was described in schedule a attached to the management agreement management services included all executive management services required by weekend warrior in order to conduct its business operations and consisted of three components executive personnel services fiscal services and purchasing with respect to the first component leading edge agreed to recruit select hire and supervise all executive personnel the executive personnel would perform the executive management services for weekend warrior according to schedule a all executive personnel were to be leading edge’s employees and leading edge was to enter into employment agreements with them and pay their salaries and benefits the second component of the management services was fiscal services which included cash management accounting bookkeeping accounts_payable and recordkeeping the last component of the management services was the purchasing function under the management agreement leading edge became responsible for negotiating the purchase of all supplies equipment materials goods and services necessary for weekend warrior’s operations the cost of supplies equipment and materials remained the responsibility of weekend warrior under the management agreement weekend warrior was to compensate leading edge as follows weekend warrior was to pay leading edge an initial payment of dollar_figure that amount was payable for design services and management services in date bonus payments to leased employees and as an inducement by weekend warrior for leading edge to enter into the management agreement according to the management agreement for management services provided in leading edge’s compensation was an amount equal to percent of leading edge’s annual gross_receipts with a dollar_figure minimum monthly payment for personnel services weekend warrior was to pay leading edge an amount equal to percent of the gross payroll and liabilities of all employees leased to weekend warrior c operations after the change sec_1 in general weekend warrior’s gross_sales continued to increase at the rate of percent annually in and weekend warrior acquired a 51-percent interest in a factory in caldwell idaho and a factory in southern california each facility had a specific function the main plant in perris california continued to manufacture lightweight trailer models the second facility in perris california continued to build more expensive heavy-duty wide-body products by weekend warrior operated four factories and produced trailers with different floorplans mr warmoth remained weekend warrior’s ceo and received wages from both leading edge and weekend warrior sometimes however he deferred payment because he did not need the money mr warmoth signed documents on behalf of weekend warrior because various vendors and other entities required weekend warrior’s representative to sign documents messrs stoap denton and hansen continued to report to mr warmoth mr hansen became a vice president of weekend warriordollar_figure as a vice president he was responsible for overseeing five assembly lines writing schedules and ensuring that production deadlines were met he was no longer involved in the day-to-day operations and was responsible for overseeing multiple plants so he delegated responsibilities he remained responsible for writing schedules but was no longer involved in employee matters such as hiring and firing suppliers continued to bill weekend warrior for materials_and_supplies leading edge was located at the same address as weekend warrior’s main manufacturing plant and main office it was housed in a mobile home on a lot next-door leading edge had the same phone number as weekend warrior leading edge did not manufacture any products 15mr hansen testified that he became vice president of manufacturing other references in the record indicate that mr hansen became vice president of production the human resources department was organized at leading edge tucker may mr may who had a small staff worked on human resources issues including workers’ compensation instead of placing advertisements for open positions mr hansen contacted mr may regarding weekend warrior’s workforce needs which grew with the acquisitions of the two additional factories leading edge advertised open positions interviewed people and hired employees on the basis of mr hansen’s requirements mr warmoth made all hiring decisions for leading edge leading edge used paychex as a third-party service provider weekend warrior also used paychex in paychex processed payroll checks and prepared management reports including employee earnings statements payroll journals month- to-date department summaries tax_liabilities and deposits and worksheets to record the next month’s payroll both weekend warrior and leading edge kept most payroll records pincite oleander avenue perris california but some records were kept at the paychex business locations weekend warrior did not provide health insurance benefits to its employees in leading edge did not provide health insurance benefits to its employees in leading edge maintained a portfolio account with advest inc from date through date leading edge maintained a portfolio of stocks and received dividendsdollar_figure leading edge also maintained checking accounts with foothill and comerica mr warmoth was the only individual with signature_authority on leading edge’s accounts from its incorporation on date through yearend mr warmoth was the only employee of leading edge he did not enter into a written employment agreement with leading edge in leading edge issued weekend warrior invoices for management fees under the management agreement the description column of each invoice stated management fee the amounts were as follows date amount date dollar_figure date big_number date big_number date big_number total big_number weekend warrior paid leading edge as follows date amount date dollar_figure date big_number date big_number date big_number total big_number 16the record does not contain advest inc account statements for other periods 17these invoices are the only invoices issued by leading edge to weekend warrior contained in the record weekend warrior continued having cashflow problems leading edge made the following payments to weekend warrior date amount date dollar_figure date big_number date big_number total big_number weekend warrior reported a note payable of dollar_figure and leading edge reported a note receivable from weekend warrior in the same amount for mr warmoth received wage income of dollar_figure from weekend warrior and dollar_figure from leading edge leading edge did not issue any forms w-2 wage and tax statement for nor did it report any form_w-2 wages during leading edge also did not make any quarterly employment_tax deposits during on date mr warmoth as the sole director of leading edge executed a resolution stating that he was the only employee entitled to participate in the deferred_compensation plan for and that his compensation thereunder was dollar_figure million at some point during weekend warrior employees were transferred to leading edge and leading edge started leasing those employees to weekend warriordollar_figure leading edge did not issue 18no documents are available regarding the employee continued a formal letter of employment or enter into employment contracts when hiring new employees employees began receiving their paychecks from leading edge many employees normally cashed their paychecks at liquor stores and those employees encountered problems because the stores did not know what leading edge was the transfer of weekend warrior’s employees to leading edge and the interruption in the employees’ length of employment also became a problem for employees who were buying houses during weekend warrior made the following payments by check to leading edge for management and design services date amount date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number total big_number 1in stipulation no the parties incorrectly totaled these payments during weekend warrior accrued a management fee liability of dollar_figure as of date weekend warrior reported an accrued management fee of dollar_figure due to leading edge continued transfer other than the management agreement no documents are available regarding employee_leasing either during leading edge made the following payments to weekend warrior date amount date dollar_figure date big_number date big_number total big_number during mr warmoth received dollar_figure from weekend warrior and dollar_figure from leading edgedollar_figure mr hansen received wages of dollar_figure from weekend warrior and of dollar_figure from leading edge mr stoap received dollar_figure in wages from leading edge only mr denton received dollar_figure in wages from leading edge only leading edge paid combined wages of dollar_figure to mr warmoth and the three top managers whereas weekend warrior paid them dollar_figure in combined wages both leading edge and weekend warrior issued forms w-2 to most employees leading edge did not file a form_941 employer’s quarterly federal tax_return for the quarter ended date weekend warrior did not file form sec_941 for the quarters ended september and december dollar_figure leading edge filed form sec_941 for those quarters weekend warrior claimed a worker compensation deduction of dollar_figure for 19the record contains copies of checks totaling dollar_figure that leading edge issued to mr warmoth in 20the parties’ stipulations nos and are contradictory as to whether weekend warrior filed a form_941 for the quarter ended date as of the plan_year ended date the retirement_plan had participants and or beneficiaries on date mr warmoth as the sole director executed a resolution stating that he was the only employee entitled to participate in the deferred_compensation plan and that his compensation thereunder for was dollar_figure million by letter dated date the internal_revenue_service determined that the retirement_plan and related trust were designed in accordance with the applicable sections of the code weekend warrior made the following transfers by phone from its comerica account to leading edge’s comerica account date amount date dollar_figure date big_number date big_number total big_number during mr warmoth received wages of dollar_figure from leading edge but did not receive any wages from weekend warrior leading edge paid the top managers wages as follows mr denton dollar_figure mr hansen dollar_figure and mr stoap dollar_figure leading edge thus paid the top managers and mr warmoth dollar_figure in wagesdollar_figure weekend warrior did not file form sec_941 for any quarters in leading edge issued forms w-2 for and filed form sec_941 for every quarter of weekend warrior continued to experience working_capital shortfalls and it borrowed money from leading edge and mr warmoth between april and date weekend warrior signed several promissory notes on date weekend warrior signed two notes promising to pay leading edge dollar_figure and dollar_figure on date weekend warrior executed additional promissory notes for dollar_figure dollar_figure and dollar_figure reflecting loans from leading edge upon mr lindsey’s advice on date leading edge acquired all of its shares from the retirement_plan according to the stock repurchase_agreement dated date leading edge purchased big_number shares of common_stock held by the retirement_plan for dollar_figure mr warmoth again became leading edge’s sole shareholder mr mitchellweiler’s firm prepared the documents related to the sale mr baily valued the shares pincitethe record contains no information as to wages weekend warrior paid any individuals for other than that mr warmoth received no wages from weekend warrior dollar_figure the reason for the sale was a change in rules under sec_409 that made the structure unattractive as of the plan_year ended date the retirement_plan had participants and or beneficiaries after the parties stipulated that leading edge was inactive after december dollar_figure the retirement_plan was terminated and was converted into a profit-sharing_plan which stayed in effect until mr warmoth started experiencing financial difficulties since and as of the date of trial the retirement_plan had been in the process of winding down and distributing assets to its beneficiaries weekend warrior ceased operations in date because of cashflow problemsdollar_figure 22mr baily’s appraisal is dated date mr baily valued leading edge on the basis of historic earnings mr baily subtracted dollar_figure million and dollar_figure million for and respectively from leading edge’s operating profits to account for mr warmoth’s compensation under the deferred_compensation plan 23contrary to the parties’ stipulation the record contains leading edge’s and forms 1120s u s income_tax return for an s_corporation showing gross_sales of dollar_figure and dollar_figure respectively 24at some point mr warmoth lost control of accounting in date to mr warmoth’s surprise weekend warrior lost money for the first time in mr warmoth’s words the books were being bent so we could borrow more money from a bank and pay bonuses every step of the way in addition warranties that weekend warrior authorized its dealers to extend and that should have been shown as payables were not reflected in weekend warrior’s accounting_records on a date that does not appear in continued iii the airplane and boat a the airplane during weekend warrior purchased an airplane the purchase order aircraft purchase agreement shows mr warmoth as the buyer the u s department of transportation federal aviation administration certificate of aircraft registration however shows weekend warrior’s name but lists its address as moovalya dr parker arizona the airplane was based out of parker arizona between date and date weekend warrior had no manufacturing operations in arizona but from date through date mr warmoth owned property there accounting and pilot flight logs do not list any business_purpose for flights on the airplane during weekend warrior did not maintain a contemporaneous mileage log describing the purposes of any flights b the boat in date mr warmoth and weekend warrior purchased a boat the marine purchases agreement provides that mark warmoth continued the record the bank stopped lending money to weekend warrior weekend warrior ceased operations in date after it filed the petition but it did not file a bankruptcy petition comerica took all valuable assets of weekend warrior and leading edge including the names weekend warrior trailers and leading edge design and mr warmoth’s patents the record is not clear on whether comerica owns weekend warrior stock weekend warrior was the purchaser and lists mr warmoth’s address in california it was a river boat to be used on the colorado river mr warmoth owned a house on the river where he entertained almost every weekend in both summer and winter weekend warrior did not maintain a contemporaneous log regarding the business use of the boat iv weekend warrior’s loans to mr warmoth on its schedules l balance sheets per books which are a part of the forms u s_corporation income_tax return and forms 1120s weekend warrior reported loans to shareholders as follows year loan amount dollar_figure big_number big_number during the years at issue mr warmoth was weekend warrior’s only shareholder v procedural history weekend warrior timely filed it sec_2002 form_1120 pursuant to an extension weekend warrior filed its form_1120 sec_25 and timely filed its form_1120s pursuant to an extension weekend warrior claimed deductions for management and employee_leasing fees paid to leading edge as follows 25it is not clear whether weekend warrior filed its form_1120s timely year management fee employee_leasing fee dollar_figure -0- big_number dollar_figure big_number big_number 1on the form_1120s weekend warrior reported a dollar_figure deduction for designer costs and a dollar_figure deduction for marketing services during the years at issue weekend warrior claimed depreciation_deductions with respect to the airplane as follows year special depreciation depreciation total depreciation dollar_figure dollar_figure dollar_figure -0- big_number big_number -0- big_number big_number weekend warrior also claimed other airplane-related expenses weekend warrior claimed depreciation with respect to the boat as follows year depreciation dollar_figure big_number big_number leading edge filed its forms 1120sdollar_figure leading edge included in its income management and employee_leasing fees as follows 26leading edge filed it sec_2002 and forms 1120s timely but it is not clear whether the form_1120s was filed timely year management fee employee_leasing fee dollar_figure -0- big_number dollar_figure big_number big_number 1the parties stipulated that the gross_receipts claimed by leading edge design’s sic include management fee income in the amount of dollar_figure and employee_leasing income in the amount of dollar_figure for the taxable_year however on its form_1120s leading edge reported income amounts as shown in the table above the categories of income as stipulated by the parties total dollar_figure whereas the form_1120s shows they total dollar_figure we disregard this stipulation as inconsistent with the record see 93_tc_181 leading edge also reported gross_income consisting of dollar_figure of miscellaneous income for and dollar_figure of other income and dollar_figure of investment_income for mr warmoth filed his form sec_1040 u s individual income_tax returndollar_figure on his form sec_1040 mr warmoth reported passive_income of dollar_figure from leading edge for nonpassive_income of dollar_figure from leading edge and a nonpassive loss of dollar_figure from weekend warrior for and a nonpassive loss of dollar_figure from leading edge and nonpassive_income of dollar_figure from weekend warrior for on date respondent issued a notice_of_deficiency to weekend warrior for and a notice_of_deficiency to mr warmoth for and on date respondent 27it is not clear whether the form_1040 was timely filed the and form sec_1040 were filed timely pursuant to extensions issued a notice_of_deficiency to mr warmoth for the notices of deficiency issued to mr warmoth included adjustments consistent with adjustments to the corporate returns from the examination of weekend warrior’s forms 1120s for and and the examination of leading edge’s forms 1120s for with respect to weekend warrior’s tax_year respondent determined that dollar_figure of the management fee deduction should be disallowed respondent calculated the adjustment to the management fee deduction using the sec_482 principles respondent also adjusted forgone_interest and ending inventory and disallowed depreciation and other deductions with respect to the partial management fee deduction disallowance respondent stated the deduction had been adjusted to the amount verified this item is not an allowable deduction because there is no business_purpose for this transaction your deduction is denied see economist’s report attached alternatively leading edge design inc should be disregarded for federal_income_tax purposes as leading edge design inc lacked both economic_substance and economic purpose and was formed for the primary purpose of obtaining tax benefits transactions entered into between leading edge design inc and weekend warrior trailers inc should be disregarded for federal_income_tax purposes these transactions lacked economic_substance and economic purpose and were entered into for primary purpose of obtaining tax benefits respondent also determined that a sec_6662 penalty applied specifically respondent determined that sec_6662 applied to the entire underpayment and calculated the amount of the penalty on the entire underpayment using the percent ratedollar_figure with respect to mr warmoth’ sec_2002 return respondent adjusted_income reported on schedule e income or loss from partnerships_and_s_corporations from leading edge by negative dollar_figure respondent also determined that in mr warmoth received a dollar_figure dividend respondent determined that a percent penalty under sec_6662 applied with respect to mr warmoth’s and returns respondent made the following adjustments to mr warmoth’s schedules e 28at the same time however the attachment to the notice_of_deficiency titled 200212-adjustments subject_to accuracy-related penalty- sec_6662 indicates that only the underpayment resulting from the adjustment to the management fee deduction is attributable to a gross_valuation_misstatement according to this attachment the underpayment resulting from the remaining adjustments is attributable to negligence or disregard of rules or regulations we address respondent’s inconsistent penalty determination infra pp 29respondent did not enumerate the adjustments to weekend warrior’s return in the notices of deficiency issued to mr warmoth but simply stated we adjusted your return in accordance with the examination results of the s_corporation return form_1120s of which you are a shareholder per return per exam adjustment leading edge dollar_figure dollar_figure dollar_figure weekend warrior big_number big_number big_number leading edge dollar_figure dollar_figure dollar_figure weekend warrior big_number big_number big_number in the forms 886-a explanation of items attached to mr warmoth’s notices of deficiency respondent then stated that leading edge design inc should be disregarded for federal_income_tax purposes as leading edge design inc lacked both economic_substance and economic purpose and was formed for the primary purpose of obtaining tax benefits and transactions entered into between leading edge design inc and weekend warrior trailers inc should be disregarded for federal_income_tax purposes because they lacked economic_substance and economic purpose and were entered into for the primary purpose of obtaining tax benefits respondent calculated the adjustments to the management fee deductions for each year using the principles of sec_482 respondent also determined that mr warmoth’s underpayments were attributable to negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_misstatement and that a 20-percent accuracy-related_penalty under sec_6662 applied after the cases were calendared for trial we continued the cases after the cases were calendared for trial again respondent filed motions for leave to file an amendment to answer in each docket which we granted in the amendment to answer in docket no respondent asserted an increased deficiency and the sec_6662 penalty with respect to weekend warrior’ sec_2002 return as follows deficiency answer notice of amendment to deficiency dollar_figure dollar_figure sec_6662 penalty big_number big_number the increase in the deficiency results from respondent’s determination to disallow the management fee deduction in fulldollar_figure accordingly respondent’s adjustments as amended to weekend warrior’s form_1120 for are as follows adjustment amount depreciation dollar_figure repairs and maintenance--aircraft big_number other--insurance aircraft big_number other deductions--aircraft fee sec_614 other deductions--pilot big_number management fees big_number balance sheet--forgone interest big_number cost of goods sold--ending inventory big_number total big_number in the amendment to answer respondent again calculated the sec_6662 penalty using the 40-percent rate 30because in the notice_of_deficiency respondent had disallowed dollar_figure of the management fee deduction the additional disallowance of that deduction is dollar_figure rather than dollar_figure as respondent states in the amendment to answer in the amendments to answers in dockets nos and respondent asserted increased deficiencies and accuracy- related penalties with respect to mr warmoth’s and returns as follows notice amendment to of deficiency answer deficiency dollar_figure dollar_figure sec_6662 penalty big_number big_number deficiency big_number big_number sec_6662 penalty big_number big_number for both years the increased deficiencies result from respondent’s determination to totally disallow the management fee deductions claimed on weekend warrior’s and forms 1120sdollar_figure in the amendments to answers respondent asserted that leading edge should be disregarded for federal_income_tax purposes because it lacked a legitimate business_purpose and 31in the amendment to answer in docket no respondent explained that in the notice_of_deficiency issued to mr warmoth for he disallowed dollar_figure of the design and marketing services fee and failed to disallow the remaining dollar_figure in the amendment to answer in docket no respondent explained that in the notice_of_deficiency issued to mr warmoth for he disallowed dollar_figure of the design costs and marketing services fee deduction on weekend warrior’s form_1120s and failed to disallow the remaining dollar_figure because weekend warrior was an s_corporation in and the adjustments affected mr warmoth’s returns see sec_1363 sec_1366 economic_substance and was formed for the sole purpose of obtaining tax benefits respondent also stated in the alternative that any agreements or transactions between leading edge and weekend warrior should be disregarded for federal_income_tax purposes because they lacked a legitimate business_purpose and economic_substance and were entered into for the primary purpose of obtaining tax benefits respondent also stated in the alternative that the payments from weekend warrior to leading edge were not paid_or_incurred in the ordinary and necessary course of business under sec_162 and a redistribution or reallocation under sec_482 is necessary to prevent the evasion of taxes or to clearly reflect income in the forms 4549-b income_tax examination changes attached to the amendments to answers in docket nos and respondent explained all adjustments to weekend warrior’s and forms 1120s as follows adjustment depreciation dollar_figure dollar_figure repairs and maintenance--aircraft big_number big_number other--insurance aircraft big_number big_number other deductions--aircraft fees other deductions--pilot big_number big_number management fees big_number big_number balance sheet--forgone interest big_number big_number cost of goods sold--ending inventory big_number big_number total adjustments big_number big_number opinion i burden_of_proof in general generally the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that they are incorrect see rule a 290_us_111 rule a provides the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer it shall be upon the respondent in 112_tc_183 we stated where a notice_of_deficiency fails to describe the basis on which the commissioner relies to support a deficiency determination and that basis requires the presentation of evidence that is different than that which would be necessary to resolve the determinations that were described in the notice_of_deficiency the commissioner will bear the burden_of_proof regarding the new basis the allocation of the burden_of_proof in these cases is not a simple matter bearing in mind the general principles stated above we shall describe the burden_of_proof allocation as it pertains to specific adjustments in each relevant section below petitioners do not contend that sec_7491 shifts the burden_of_proof to respondent nor does the record establish that petitioners satisfy the sec_7491 requirements accordingly sec_7491 does not affect our conclusions ii the management fee deductions a statutory background generally an s_corporation is defined as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 an s_corporation is not subject_to federal income taxes sec_1363 see also 133_tc_202 like a partnership an s_corporation is a conduit through which income flows to its shareholders resulting in only one level of taxation see taproot admin servs inc v commissioner supra pincite quoting 531_us_206 the passthrough taxation system applicable to s_corporations includes detailed eligibility rules at both the corporate and shareholder levels see eg sec_1361 b - d some of the eligibility rules are incorporated into the definition of small_business_corporation see sec_1361 in congress expanded the definition of a small_business_corporation to allow certain tax-exempt organizations to own s_corporation stock see small_business job protection act of publaw_104_188 sec a 110_stat_1785 see also taproot admin servs inc v commissioner supra pincite sec_1361 now permits qualified_pension profit-sharing and stock_bonus_plans within the meaning of sec_401 and exempt_organizations within the meaning of sec_501 and c to hold s_corporation stock see also taproot admin servs inc v commissioner supra pincite n in expanding the list of eligible shareholders in this manner congress intended to encourage employee ownership of closely held businesses and to facilitate the establishment of esops by s_corporations s rept pincite see also s prt pincite as a consequence of esops’ holding shares in s_corporations s_corporation profits may generally escape current taxationdollar_figure in some circumstances however the expanded eligible shareholder rules resulted in inappropriate tax deferraldollar_figure to 32in congress enacted other provisions affecting taxation of s_corporations see eg taxpayer_relief_act_of_1997 publaw_105_34 sec a stat amending sec_512 to repeal the application of the unrelated_business_income_tax to esops for years beginning after date 33in 731_fsupp2d_887 w d mo an action under sec_7408 the court described the transaction in which a business owner formed a separate business denominated as a management company the operating company --the initial pre-existing business--retains the new company to perform management services fees paid to the management company are expenses that reduce the operating company’s taxable_income in this structure the management company was an s_corporation the management company then formed an esop which owned the management company’s stock the same person or persons who owned the operating and managing companies were also the only beneficiaries of continued address concerns about ownership structures involving s_corporations and esops in congress added sec_409 see economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec a 115_stat_131 for esops created after date sec_409 was effective for plan years ending after date see id sec d 115_stat_135 sec_409 is intended to limit the tax benefits of esops maintained by s_corporations to situations where the esop provides meaningful benefits to rank-and-file employees see s prt supra pincite the legislative_history explains the committee has become aware that the present-law rules allow inappropriate deferral and possibly tax_avoidance in some cases the committee continues to believe that s_corporations should be able to encourage employee ownership through an esop the committee does not believe however that esops should be used by s_corporation owners to obtain inappropriate tax_deferral or avoidance specifically the committee believes that the tax_deferral opportunities provided by an s_corporation_esop should be limited to those situations in which there is broad-based employee coverage under the esop continued the esop the management fees paid_by the operating company obtained an indefinite deferral the income to the management company was not taxed because it made an election under subchapter_s and an esop’s income is not subject_to taxation thus the operating company gains a deduction in the amount of the management fees and those fees are not taxed until money is distributed from the esop fn ref omitted and the esop benefits rank-and-file employees as well as highly compensated employees and historical owners id under sec_409 an esop holding employer_securities consisting of stock in an s_corporation must provide that no portion of the assets of the plan attributable to or allocable in lieu of such employer_securities may during a nonallocation_year accrue or be allocated directly or indirectly for the benefit of any disqualified_person if a plan fails to meet these requirements it is treated as having distributed to any disqualified_person the amount allocated to the account of such person see sec_409 a nonallocation_year occurs when disqualified persons own at least percent of the number of shares of stock in the s_corporation sec_409 whether an owner is a disqualified_person depends on a person’s deemed- owned shares of s_corporation stock held by an esop under sec_409 a person is a disqualified_person if that person is either a member of a deemed 20-percent shareholder group or a deemed 10-percent_shareholder b deductions at issue and respondent’s arguments respondent is not challenging the employee_leasing fee deductions that weekend warrior reported rather he disallowed the deductions for management fees which weekend warrior reported under the categories management fees for design and marketing services for and designer costs and marketing services for because under the management agreement weekend warrior paid leading edge for design management and personnel services we understand that respondent challenged only the deductions claimed for payments under the design and management portions of the agreement as for the grounds for the disallowance in the opening brief respondent repeats his position in the amendments to answers which is described above see supra pp in his reply brief respondent also argues that the sale of leading edge stock to the retirement_plan lacked a business_purpose respondent contends that establishing the retirement_plan as an incentive for the employees was not the true purpose of the structure respondent points to the short lifespan of the retirement_plan and the fact that as soon as the changes to sec_409 made the esop arrangement less appealing from a tax standpoint the retirement plan’s shares were redeemed and mr warmoth became leading edge’s sole shareholder as a general_rule the court will not consider issues first asserted on brief see 96_tc_226 when issues are presented in the reply brief only there is an even stronger reason to disregard them see 60_tc_330 revd on another issue 552_f2d_1340 9th cir accordingly we shall not consider whether the sale of leading edge stock to the retirement_plan lacked a business_purpose c burden_of_proof issues generally deductions are a matter of legislative grace and the taxpayer must show that he or she is entitled to any deduction claimed rule a 308_us_488 in the amendments to answers respondent asserted increased deficiencies for with respect to weekend warrior and for and with respect to mr warmoth as described above the increased deficiencies are attributable solely to full rather than partial_disallowance of the management fee deductions under rule a respondent bears the burden_of_proof in respect to the increases in deficiency as follows dollar_figure of the management fee deduction weekend warrior claimed for and dollar_figure and dollar_figure of the design and marketing services deductions weekend warrior claimed for and respectively petitioners do not contend that sec_162 constitutes a new_matter that affects the burden_of_proof allocation see shea v commissioner t c pincite and we conclude it is not the notice_of_deficiency issued to weekend warrior for is broadly worded this item is not an allowable deduction in the amendment to answer respondent cited sec_162 which is not inconsistent with the language in the notice_of_deficiency and accordingly the assertion of sec_162 does not constitute a new_matter see 644_f2d_1385 9th cir revg tcmemo_1978_392 77_tc_881 for and as well a sec_2002 the sec_162 argument requires evidence that is generally consistent with the grounds for disallowance proffered in the notices of deficiency such as economic_substance and sham entity accordingly the sec_162 argument does not constitute a new matterdollar_figure see shea v commissioner supra pincite achiro v commissioner supra pincite d deductibility of the management fees we now address the deductibility of the management fees sham entity relying on 319_us_436 respondent contends that leading edge should be disregarded for federal_income_tax purposes because it lacked a legitimate business_purpose and economic_substance and was formed for the sole purpose of obtaining tax benefits respondent argues that mr warmoth was motivated by a desire to reduce weekend warrior’s taxable_income and that the incorporation of leading edge was merely an accounting arrangement to funnel income away from weekend warrior respondent contends that the 34we do not address whether the sec_482 argument constituted a new_matter with respect to any year because we do not resolve the management fee issue on the grounds of sec_482 structure allowed weekend warrior to claim management fee deductions without incurring real costs because leading edge then lent money to weekend warrior respondent also argues that leading edge did not carry on business activity after it was formed because it had only one client that mr warmoth’s design work did not change that the invoices for management services do not describe what work was done or who performed it and that leading edge performed no functions that weekend warrior had not performed before leading edge’s creation generally a taxpayer may adopt any form he desires for the conduct of his business and the chosen form cannot be ignored merely because it results in a tax saving 50_tc_595 see also 33_tc_582 however to be respected the form the taxpayer chooses must be a viable business_entity in moline props inc v commissioner supra pincite the supreme court observed whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity fn refs omitted see also bass v commissioner supra pincite aldon homes inc v commissioner supra pincite petitioners proffer several potentially legitimate business reasons for incorporating leading edge petitioners suggest that they were motivated by the desire to establish an incentive plan for rank-and-file employees several witnesses testified that the purpose of the plan was to provide equity ownership as a performance incentive for employees and to encourage employees to remain with the company however viewing the esop through the lens of the deferred_compensation plan that benefited solely mr warmoth casts doubt that the benefits to rank-and-file employees were more than minimal this reason also appears questionable in the light of mr warmoth’s testimony that in leading edge repurchased the shares because the government had changed the law and it was not a good deal anymore petitioners also claim the rapid business growth was a reason for incorporating leading edge the record shows that weekend warrior was experiencing significant sales growth at the time the esop was established with gross_sales increasing from dollar_figure million in to dollar_figure million in mr mitchellweiler testified that it was projected weekend warrior would have divisions and subsidiaries and that it became apparent that centralizing management would create efficiencies under the plan leading edge would take all employees and lease them to various related entities that would be formed in the future the employees would be able to contract with multiple entities from a single source according to mr warmoth the reorganization would allow leading edge to handle some of the responsibilities that mr warmoth had previously handled it was accomplished by moving certain operations from weekend warrior to leading edge weekend warrior would remain the manufacturing entity the record contains no credible_evidence however that any additional divisions were organized in years after despite sales of dollar_figure million dollar_figure million and dollar_figure million in and respectively there is no credible_evidence in the record that the new structure allowed weekend warrior to achieve cost savings or efficiencies or that it resulted in any meaningful changes in business operations petitioners suggest that isolating manufacturing liability and protecting value were additional reasons for incorporating leading edge mr warmoth was concerned about product_liability in particular given that at some point before weekend warrior had become involved in a personal injury lawsuitdollar_figure a wheel came off a trailer went onto incoming traffic and injured a person mr warmoth’s team of advisers believed that shifting value away from weekend warrior was desirable from a product_liability standpoint yet no credible_evidence in the record corroborates petitioners’ proffered theory petitioners do not 35the plaintiffs also sued mr warmoth the chassis company the dealer the tire company the rim company and the axle company claim they considered additional liability insurance or evaluated whether the corporate shield of leading edge would have practical significance in case of a lawsuit cf aldon homes inc v commissioner supra pincite even if a corporation was not formed for a valid business_purpose it nevertheless must be respected for tax purposes if it actually engaged in business activity see moline props inc v commissioner u s pincite bass v commissioner supra pincite the prongs of the test under moline props are alternative prongs see moline props inc v commissioner supra pincite bass v commissioner supra pincite see also rogers v commissioner tcmemo_1975_289 moline establishes a two-pronged test the first part of which is business_purpose and the second business activity business_purpose or business activity are alternative requirements accordingly the issue turns on whether leading edge engaged in business activity whether a corporation is carrying on sufficient business activity to require its recognition as a separate_entity is a question of fact bass v commissioner supra pincite status of a corporation respected when testimony established that the corporation was managed as a viable concern and not as simply a lifeless facade on this record we decline to hold that leading edge was a lifeless facade see id leading edge provided personnel services to weekend warrior it maintained an investment account and bank accounts it paid its employees by check adopted a retirement_plan which respondent does not timely argue was a sham kept books_and_records and engaged mr baily to appraise its stock leading edge invested excess funds and at least from date through date purchased and sold stocks and received dividends corporate formalities were followed leading edge filed federal_income_tax and employment_tax returns we conclude leading edge carried on sufficient business activity to be recognized for federal_income_tax purposes see id pincite sec_162 respondent argues that the management fees are not deductible under sec_162 he concedes the expenses were ordinary but contends the payments to leading edge were not necessary or reasonable we agree generally sec_162 permits the taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is necessary if it is helpful or appropriate to the taxpayer’s business welch v helvering u s pincite to be necessary the expense does not need to be absolutely essential see id for an expense to be considered ordinary and necessary it must be reasonable in amount 380_f2d_786 9th cir citing 176_f2d_815 6th cir revg a memorandum opinion of this court only the portion of the expense that is reasonable qualifies for a deduction under sec_162 united_states v haskel engg supply co supra pincite respondent is not challenging the deductibility of the employee_leasing fees weekend warrior paid so we focus our analysis only on the services that leading edge purportedly provided under the management and design portions of the management agreement whether the fees were reasonable and necessary depends on what services leading edge actually performed as opposed to what the management agreement provided it would perform the record however is sparse as to the details of the parties’ actual relationship leading edge issued no invoices to weekend warrior for and of the four invoices that leading edge issued for two predate the incorporation of leading edge raising questions regarding the genuineness of the other two invoices as well the invoices contain only a general description management fee the record is also sparse regarding the identity of the persons who allegedly supplied services on behalf of leading edge under the management agreement on the basis of the record as a whole we find that besides mr warmoth the top managers messrs hansen stoap and denton could have provided some services that might fall under the management agreement umbrella mr hansen testified at trial but his testimony did not explain how his duties were divided between his employment with weekend warrior and his work on leading edge’s behalf under the management agreement the record is devoid of any credible_evidence regarding other top managers’ jobs after in messrs stoap and denton received wages from leading edge only leading to an inference that they performed all their work under the management agreement with no credible_evidence as to messrs stoap’s and denton’s jobs or the actual services they performed however we are unable to find that they provided any services under the management agreement the record with respect to mr warmoth’s services and responsibilities is a bit more substantial mr warmoth testified that his duties were split between the companies after leading edge was organized he testified also that after the creation of leading edge his job consisted of obtaining reports from the companies and managing vice presidents rather than being involved in details however the record contains no details as to what exactly mr warmoth did under the management agreement when asked about the purpose of the management agreement mr warmoth testified it’s where we drew the line on what the responsibilities were from the manufacturing side of the company and the management or the leading edge designs side of the company it was--it was more a by-law than an agreement it said here’s what we’re gonna do for this fee and separated the companies then counsel then asked mr warmoth what he did through leading edge and under the management agreement mr warmoth answered a i don’t know specifically i probably can--i know it had to do with managing the employees and managing the integral parts of the companies so we separated the operation into leading edge designs and the manufacturing_facility so at that point i was still doing the most important thing which was the design of the trailers the concept of the whole company and the flavor of the whole company through some marketing but mostly managing the vice presidents at that point to make sure that they’re watching over the multiple factories that we had started to acquire q and you did that at that point through leading edge design a correct mr warmoth then testified that leading edge handled the labor the material control the quality control the shipment of the units and the morale of the employees the labor issues aside because leasing fees are not at issue mr warmoth’s testimony was not corroborated by other credible_evidence regarding any changes in operations such as material control quality control or product shipment mr warmoth’s general and vague testimony and the lack of credible_evidence regarding specifics of the companies’ operations are products of a fuzzy dividing line if any between leading edge and weekend warrior because the record is vague as to what specific services leading edge performed for weekend warrior under the management agreement and who exactly performed those services we cannot conclude that the fees for those undefined and unquantified services were necessary or reasonable petitioners submitted to the court an expert report dated date prepared by mr baily whom petitioner called as an expert witness at trial in his report mr baily concludes that fees under the management agreement as of date were reasonable we did not find mr baily’s report helpful because mr baily prepared it as of date at the outset of the relationship between leading edge and weekend warrior according to the letter from mr baily to mr warmoth accompanying the report the effective date of the analysis was date and the value determined herein is based upon information that was reasonably available as of that date and does not incorporate events that occurred or information that became available subsequent to date as discussed above the record does not allow us to conclude that leading edge performed the services envisioned by the management agreement accordingly any valuation of the fees that does not take into account the actual relationship of the parties is speculative at best for the purpose of determining whether the management fee deductions weekend warrior claimed on the returns were reasonable neither party carried its respective burden_of_proof on the issue of the deductibility of the management fees given the allocation of the burden_of_proof discussed above we sustain respondent’s adjustments to the management fee deductions in the amounts determined in the notices of deficiency because respondent did not carry his burden_of_proof regarding the additional deficiencies attributable to the total disallowance of the management fee deductions we also hold that petitioners are not liable for the additional deficiencies asserted in the amendments to answers iii depreciation_deductions a burden_of_proof issues with respect to the burden_of_proof for other adjustments such as depreciation and airplane expenses the general principle that deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof applies see 292_us_435 petitioners do not contend that the burden_of_proof with respect to these adjustments shifts to respondent b deductions under sec_167 and sec_168 in general generally sec_167 allows a deduction for a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or held_for_the_production_of_income pursuant to sec_168 taxpayers determine such deduction by using the applicable_depreciation_method applicable convention and the applicable_recovery_period sec_274 generally disallows deductions otherwise allowable under the code involving entertainment amusement or recreational activities unless the taxpayer establishes that the item was directly related to or associated with the active_conduct of the taxpayer’s trade_or_business sec_274 generally disallows deductions incurred with respect to a facility used in connection with such entertainment activities sec_274 does not define the term facility but according to the legislative_history the term includes any item of real or personal_property which is owned rented or used by a taxpayer in conjunction or connection with an entertainment_facility such as airplanes and yachts see h conf rept pincite 1978_3_cb_521 s rept pincite 1978_3_cb_315 sec_274 requires the taxpayer to substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with entertainment activity sec_274 also disallows any deduction otherwise allowable under inter alia sec_167 and sec_168 with respect to any listed_property unless the taxpayer satisfies the substantiation requirements of that section listed_property is defined in sec_280f to include any property used as a means of transportation sec_280f sec_1_280f-6 income_tax regs includes boats and airplanes as a means of transportation to substantiate a deduction under sec_274 a taxpayer must maintain adequate_records or present sufficient evidence corroborating the taxpayer’s statement as to the following elements the amount of the expense the time and place of the travel recreation or use of the property the business_purpose of the expense and the business relationship to the taxpayer of persons entertained or using the facility or property sec_274 sec_1_274-5t c temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer must maintain an account book a log or other documentary_evidence which in combination is sufficient to establish each element of an expenditure or use sec_1 5t c temporary income_tax regs fed reg date to constitute an adequate record that substantiates business or investment use of listed_property the taxpayer’s record must contain sufficient information as to each element of every business or investment use sec_1_274-5t temporary income_tax regs fed reg date if the taxpayer fails to comply with the adequate_records requirements with respect to an element of the expenditure or use the taxpayer must establish that element by his own statement containing specific information in detail as to each element including business use and by other corroborative evidence sufficient to establish the element see sec_1 5t c i temporary income_tax regs fed reg date as explained below petitioners failed to substantiate the business use of the airplane and boat in excess of that allowed by respondent the airplane respondent determined that weekend warrior used the airplane for business percent in and percent in and respondent thus partially disallowed depreciation_deductions with respect to the airplane on the ground that weekend warrior failed to establish business use of the airplane and failed to meet the strict substantiation requirementsdollar_figure we agree the record contains accounting flight logs for and pilot flight logs for each year at issue but these logs do not list any business purposes for the flights the parties stipulated that during mr warmoth did not maintain a contemporaneous mileage log that described the purposes of the flightsdollar_figure accordingly weekend warrior fails to satisfy the adequate_records requirements of sec_274 with respect to the airplane petitioners introduced into evidence a list of the people who allegedly flew on the airplane and their alleged business relationships which mr warmoth created from memory in mr warmoth’s list shows names of individuals and the number of times each individual was flown on the airplane but fails to list or explain the business_purpose for each airplane use mr warmoth testified that the airplane was used for entertaining dealers customers and employees and it was part of our 36petitioners suggest in their reply brief that respondent conceded depreciation_deductions with respect to the airplane respondent does address lack of substantiation for the claimed depreciation_deductions in his reply brief and therefore we address it 37mr warmoth testified that mr espera was responsible for documenting flights for tax purposes after every trip mr espera met with mr warmoth and the pilot to obtain information on the destination and the people involved the records however could not be found lifestyle mr warmoth also testified that weekend warrior organized jamborees such as river rafting trips for to people according to mr warmoth the airplane was a tool for organizing such rafting outings more efficiently such general testimony is insufficient to meet the strict substantiation requirements of sec_274 we conclude that weekend warrior failed to substantiate the business use of the airplane by other_sufficient_evidence and is not entitled to depreciation_deductions with respect to the airplane beyond those respondent already allowed the boat respondent disallowed in full depreciation_deductions with respect to the boat the parties stipulated that weekend warrior did not maintain a contemporaneous log regarding the boat’s business use mr warmoth testified that the boat was a river boat for the colorado river where mr warmoth had an entertainment house and he entertained there almost every weekend in both summer and winter according to mr warmoth it was used like the airplane for entertaining dealers customers and employees the marine purchase agreement however provides that mark warmoth weekend warrior was the purchaser and lists mr warmoth’s address in california mr warmoth’s general testimony falls short of that required to satisfy the strict substantiation requirements of sec_274 we conclude that the record does not satisfy the adequate_records requirement of sec_274 and is insufficient to allow us to conclude that the boat was used for business purposes petitioner contends however that the record shows that the boat was used at least percent for business purposes and that the incidental_use exception of sec_1_274-2 income_tax regs applies we disagree the record does not allow us to conclude that the boat was used at least percent for business purposes and we conclude that the exception does not apply we also note that the boat qualifies as listed_property for which no deduction is allowed unless the taxpayer meets strict substantiation requirements with respect to the property weekend warrior failed to substantiate the business use of the boat by adequate_records or sufficient evidence accordingly weekend warrior may not deduct expenses relating to the boat c deduction under sec_168 for for weekend warrior claimed a special depreciation deduction of dollar_figure under sec_168 with respect to the airplane respondent contends that weekend warrior was not eligible for a special depreciation deduction under sec_168 as discussed above weekend warrior is not entitled to the disputed depreciation deduction because it did not satisfy the substantiation requirements of sec_274 however even if weekend warrior had met the sec_274 requirements it would not be entitled to the special depreciation deduction under sec_168 congress enacted sec_168 as part of the job creation and worker assistance act of publaw_107_147 116_stat_22 to allow an additional_first-year_depreciation deduction the additional_depreciation deduction is equal to percent of the adjusted_basis of qualified_property see id qualified_property is defined as property that meets all of the following requirements the property is modified accelerated recovery system property with an applicable_recovery_period of years or less unless an exception not relevant is applied the original_use of the property commenced with the taxpayer after date the taxpayer acquired the property within a certain period and the taxpayer placed the property in service before specified dates id the original_use requirement is at issue here petitioners contend that the airplane was original property to weekend warrior in because it was the first use to which the airplane was put by weekend warrior we disagree for the purposes of sec_168 original_use means the first use to which the property is put see s rept pincite n 2002_3_cb_180 h rept pincite n 2002_3_cb_44 see also january transp inc v commissioner tcmemo_2008_268 the record contains documents related to the purchase of the airplane the documents establish that weekend warrior purchased a used rather than a new airplane for example the airplane is described as beautiful condition owner no damage history moreover petitioners do not deny in their reply brief that weekend warrior acquired a used airplane accordingly weekend warrior is not entitled to the sec_168 special depreciation deduction with respect to the airplane for iv airplane expenses for each year at issue weekend warrior deducted expenses related to repairs and maintenance of the airplane insurance costs aircraft fees and pilot expenses respondent argues that these expenses are not deductible on the ground of lack of substantiation we agree sec_162 allows taxpayers to deduct ordinary and necessary business_expenses provided they establish that each expense claimed was paid_or_incurred in carrying_on_a_trade_or_business sec_274 disallows any deduction otherwise allowable under inter alia sec_162 with respect to any listed_property unless the taxpayer satisfies the substantiation requirements of that section as discussed above the airplane is listed_property see sec_280f sec_1_280f-6 income_tax regs weekend warrior did not provide any receipts or other credible_evidence to substantiate the amount of the expenses as discussed above other than mr warmoth’s general testimony regarding the business use of the airplane for entertaining which was simply not adequate to satisfy the detailed sec_274 substantiation requirements weekend warrior presented no evidence regarding its business use accordingly weekend warrior is not entitled to deduct the airplane expenses v forgone_interest and constructive_dividend respondent determined that weekend warrior had forgone_interest income of dollar_figure dollar_figure and dollar_figure for and respectively under sec_7872 respondent relies on weekend warrior’s schedules l to support his determination the schedules l show that weekend warrior reported loans to a shareholder of dollar_figure dollar_figure and dollar_figure for and respectively because of the mechanics of sec_7872 discussed below the forgone_interest determination also resulted in a determination that for mr warmoth as weekend warrior’s sole shareholder received a dollar_figure constructive_dividend at trial and on brief respondent claimed that for weekend warrior’s forgone_interest equals dollar_figure rather than dollar_figure as determined in the notice_of_deficiency for weekend warrior’s forgone_interest equals dollar_figure rather than dollar_figure as determined in the notice_of_deficiency and for weekend warrior’s forgone_interest equals dollar_figure rather than dollar_figure as determined in the notice of deficiencydollar_figure generally sec_7872 recharacterizes a below-market_loan as an arm’s-length transaction in which the lender makes a loan to the borrower in exchange for a note requiring the payment of interest at a statutory rate as a result the parties are treated as if the lender made a transfer of funds to the borrower and the borrower used these funds to pay interest to the lender the transfer to the borrower is treated as a gift dividend contribution of capital payment of compensation or other payment depending on the substance of the transaction sec_7872 applies to a transaction that is a loan subject_to a below- market interest rate and is described in one of several enumerated categories sec_7872 e f one of 38we treat respondent’s position with respect to as a concession see supra note 39as stated above the notices of deficiency issued to mr warmoth for and provided only the totals of adjustments to weekend warrior’s returns petitioner correctly notes that such notices of deficiency are unhelpful the categories is a loan between a corporation and any of its shareholders sec_7872 to determine whether the below-market_loan took place we consider whether the loan was a demand or term_loan and whether it was subject_to a below-market interest rate see sec_7872 108_tc_100 a demand_loan includes any loan which is payable in full at any time on the demand of the lender sec_7872 a term_loan is any loan which is not a demand_loan sec_7872 the determination of whether a loan is a demand_loan or a term_loan is a factual one see kta-tator inc v commissioner supra pincite loans between closely held corporations and their controlling shareholders are subject_to special scrutiny id we first address the question of the burden_of_proof the determinations of forgone_interest and constructive_dividend are determinations of unreported income the court_of_appeals for the ninth circuit to which an appeal would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir revg 67_tc_672 or demonstrating that the taxpayer actually received unreported income 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 with respect to the interest_income determination for weekend warrior’s returns respondent introduced evidence of an income-producing activity in particular respondent introduced evidence that weekend warrior reported loans to shareholders as assets on schedules l accordingly the presumption of correctness attached to respondent’s determinations and petitioners bear the burden_of_proof with respect to unreported interest_income on a below-market rate loan for of dollar_figure as per the amendment to answer for that year and for and as determined in the notices of deficiency and clarified in the amendments to answers for those years the dollar_figure and dollar_figure increases in the adjustments to forgone_interest for and respectively that respondent asserted at trial produce increases in deficiencies and respondent bears the burden_of_proof with respect to these increases see rule a with respect to the constructive_dividend determination respondent introduced evidence that mr warmoth had an income- producing activity in that he was a shareholder of weekend warrior accordingly the burden_of_proof shifted to petitioners to prove that respondent’s adjustments with respect to unreported constructive_dividend income in the notice_of_deficiency issued to mr warmoth for were incorrect consequently petitioners bear the burden_of_proof and the burden of production with respect to the adjustment to dividend income for petitioners do not deny the existence of the loans and argue only that the loans were not below market rate however for and petitioners presented no evidence to refute respondent’s determination that the shareholder loans were below- market-rate loans accordingly we sustain respondent’s determination that weekend warrior has forgone_interest income of dollar_figure and dollar_figure for and respectively the foregoing conclusion results in the corollary conclusion that in mr warmoth had constructive_dividend income of dollar_figure petitioners do not rely on any facts or legal principles to contest respondent’s constructive_dividend determination and petitioners argue only that respondent failed to prove by any fact or document in the record that mr warmoth 40because of the mechanics of sec_7872 the amount of the constructive_dividend differs from respondent’s determination of dollar_figure in the notice_of_deficiency had received a constructive_dividend petitioners forget that they bear the burden_of_proof with respect to the constructive_dividend adjustment see rule a petitioners failed to carry it however we do not agree with respondent that the schedule l shows the correct amount of loans to mr warmoth for petitioners introduced into evidence albeit without pointing to the relevant postings weekend warrior’s general ledgers for we understand that on the schedule l weekend warrior reported the shareholder loans on the basis of the total of the ending balances of accounts titled officer receivable dollar_figure and account receivable--warmoth dollar_figure for under these accounts however weekend warrior recorded loans and advances to various individuals and companies in addition to mr warmoth for example the account account receivable--warmoth shows journal postings of loans to national rv holdings inc ledi services inc and others only one posting of a dollar_figure loan in that account was to mr warmoth the dollar_figure loan is further corroborated by promissory note dated date the dollar_figure loan carried an annual interest rate of percent and we therefore disregard that loan in our sec_7872 analysis the journal account titled officer receivable shows postings of only two loans to mr warmoth that total dollar_figure for the period january through date and dollar_figure for the period july through date however the record also contains a copy of a check dated date drawn on mr warmoth’s account for dollar_figure the memorandum line on the check reads loan according to a handwritten note below the copy of the check the check was for loan repayment we conclude that the loan amount was dollar_figure rather than what respondent determined petitioners argue that whatever loans mr warmoth took carried market interest rates petitioners point to no credible_evidence in the record showing that mr warmoth actually paid interest or that weekend warrior accrued and or recorded interest on the receivable it is unclear which journal postings record mr warmoth’s payments of interest petitioners similarly failed to explain any of mr warmoth’s bank statements that could show loan interest paymentsdollar_figure we therefore sustain respondent’ sec_41petitioners introduced into evidence voluminous financial documents yet failed to identify the relevant pages in those documents that petitioners wanted the court to consider these documents included the 149-page weekend warrior general ledger for the period jan through date the 313-page weekend warrior general ledger for the period july through date pages of weekend warrior’s bank statements for the comerica account for the periods may through date and aug through date pages of bank statements for weekend warrior’s foothill account ending in no for the period from date through date pages of weekend warrior’s statements for foothill account ending in for the period date through date pages of weekend warrior’s statements for foothill account ending in continued determination that the loan in the amount stated above was a below-market_loan vi sec_6662 penalties in the notices of deficiency issued to mr warmoth respondent determined that mr warmoth’s underpayment was attributable to negligence or disregard of rules or regulations under sec_6662 substantial_understatement_of_income_tax under sec_6662 or substantial_valuation_misstatement under sec_6662 b and h with respect to weekend warrior’s underpayment for on brief respondent changed his position regarding the applicable component of the sec_6662 penalty in the notice_of_deficiency issued to weekend warrior respondent calculated the amount of the penalty using the 40-percent rate that generally applies to gross_valuation_misstatements see sec_6662 h the form titled accuracy-related_penalties under sec_6662 that respondent attached to weekend warrior’s notice_of_deficiency explains these calculations citing sec_6662 and using the 40-percent rate with respect to the total amount of deficiency yet another attachment to the notice_of_deficiency titled continued for the period date through date and pages of mr warmoth’s statements for his wells fargo bank account for the period from date through date 200212--adjustments subject_to accuracy-related penalty-- sec_6662 indicates that only the underpayment resulting from the adjustment to the management fee deduction is attributable to the 40-percent gross_valuation_misstatement penalty and the remaining underpayment is attributable to negligence or disregard of rules or regulations respondent’s amendment to answer contains similar inconsistencies but respondent again calculates the amount of the penalty using the 40-percent rate of the gross_valuation_misstatement penalty for the whole underpayment on brief however respondent does not argue that the gross or substantial_valuation_misstatement penalty under sec_6662 b and h applies instead respondent asserts that weekend warrior’s underpayment is attributable to negligence or disregard of rules or regulations or substantial_understatement_of_income_tax under sec_6662 and b and we construe respondent’s position on brief as an abandonment of his prior position regarding the 40-percent accuracy-related_penalty we therefore must decide whether the underpayments of both petitioners are attributable to negligence or disregard of rules or regulations under sec_6662 and b or substantial_understatement_of_income_tax under sec_6662 and b generally sec_6662 and b authorizes the commissioner to impose a 20-percent penalty on the portion of an underpayment of income_tax attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 sec_1_6662-3 and income_tax regs disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position and is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe sec_1_6662-3 income_tax regs see also 85_tc_934 sec_6662 and b also authorizes the commissioner to impose a 20-percent penalty if there is a substantial_understatement_of_income_tax an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of a corporation other than an s_corporation when it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 and b an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see 116_tc_438 respondent met his burden of production with respect to negligence as to both petitioners he introduced evidence that the management fee deductions did not satisfy the standard for deductions under sec_162 that weekend warrior had forgone_interest that mr warmoth had constructive_dividend income and that various other adjustments were appropriate respondent also introduced evidence that the corporate structure created in resulted in improper unsupportable deductions respondent also met his burden of production regarding the substantial_understatement component of the penalty with respect to weekend warrior weekend warrior reported no tax due for and its understatement exceeds both percent of the tax amount required to be shown on the return and dollar_figure with respect to mr warmoth respondent met his burden of production regarding the substantial_understatement component of the penalty for and for and mr warmoth reported dollar_figure and dollar_figure of tax due respectively in the notices of deficiency respondent determined mr warmoth had deficiencies of dollar_figure and dollar_figure for and respectively respondent therefore met his burden of production under sec_7491 for and however respondent did not meet his burden of production regarding the substantial_understatement component of the penalty for mr warmoth reported total_tax of dollar_figure and in the notice_of_deficiency respondent determined a deficiency of dollar_figure mr warmoth’s understatement does not exceed the greater of percent of the amount required to be shown on the return or dollar_figure by reason of the above petitioners had the burden of producing sufficient evidence to prove that respondent’s penalty determinations except the determination that mr warmoth is liable for the accuracy-related_penalty for on the basis of a substantial_understatement_of_income_tax are incorrect see higbee v commissioner supra pincite petitioners did not do so petitioners presented no argument or credible_evidence on the substantial_understatement component nor do petitioners argue that they were not negligent instead petitioners contend that they should not be liable for the accuracy-related_penalties on the ground of the reasonable_cause and good-faith defense under sec_6664 petitioners contend that they sought professional tax_advice in connection with the structuring of the businesses and the preparation of the federal_income_tax returns petitioners state that they had a team of competent professional advisers on whom they relied heavily and in good_faith generally sec_6664 provides an exception to the sec_6662 accuracy-related_penalty with respect to any portion of an underpayment if the taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id for the reasonable_cause exception to apply the taxpayer must prove that it exercised ordinary business care and prudence as to the disputed item see 115_tc_43 affd 299_f3d_221 3d cir the taxpayer bears the burden of proving that it meets the requirements for relief under the sec_6664 reasonable_cause exception see higbee v commissioner supra pincite we determine reasonable_cause and good_faith on a case- by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id reliance upon the advice of a tax professional may establish reasonable_cause and good_faith see 469_us_241 reliance on a tax professional is not an absolute defense but merely a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all of the facts and circumstances see neonatology associates p a v commissioner supra pincite the taxpayer claiming reliance on a tax professional must prove by a preponderance of evidence each of the following the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment id pincite reliance on a return preparer is not reasonable where even a cursory review of the return would reveal inaccurate entries see eg pratt v commissioner tcmemo_2002_279 the record is replete with broad references that the team of advisers provided general tax_advice and general information about for example s_corporation taxation for example mr warmoth testified that mr mitchellweiler crabtree associates and mr lindsey advised mr warmoth that the transactions separately and as a whole complied with federal_income_tax laws mr mitchellweiler provided tax_advice as to the consequences of forming an s_corporation although not specifically with respect to tax compliance issues crabtree associates advised that the transaction complied with the applicable federal_income_tax law mr lindsey also provided general tax_advice regarding the transaction no opinion letter however was prepared with regard to the transaction between weekend warrior and leading edge ostensibly because the team believed the transaction was not aggressive the record establishes that crabtree associates prepared the returns for each petitioner for and and that curzon cumbey kunkel pllc prepared petitioners’ returns the testimony about what general advice was provided to petitioners does not establish that petitioners meet the elements for relief from the penalties the record contains no credible_evidence regarding the return preparation process or the background of the tax professionals who prepared the returns that would justify reliance on them in addition we base our conclusion regarding the management fees on the lack of credible_evidence in the record establishing that the fees were reasonable or necessary with respect to the airplane and boat depreciation and airplane-related deductions the parties stipulated that weekend warrior did not maintain travel logs weekend warrior therefore did not provide all relevant information to the tax adviser for reporting those expenses petitioners have failed to carry their burden of proving that there was reasonable_cause for and that they acted in good_faith with respect to any portion of the underpayment in tax for each year at issue we sustain respondent’s determinations of the accuracy-related_penalties we have considered the remaining arguments made by the parties and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
